Claimant broke his wrist in the performance of his duties as a volunteer fireman, and received the benefits provided by section 205 of the General Municipal Law. He returned to his regular employment as a machinist, and performed all his duties for about two months. While cutting threads on an iron rod with a stock and die, he twisted his arm and again broke his wrist in the same place, although the lines of the two fractures were not wholly identical. Upon ample medical testimony the Industrial Board found that the second fracture would not have occurred except for the weakened condition that still remained from the first, and that only one-half of the injury sustained was due to the second accident, and awarded one-half compensation under the provisions of subdivision 7 of section 15 of the Workmen’s Compensation Law. The decision and award of the Industrial Board are unanimously affirmed. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.